 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.J.NewberryCompanyandRetail Clerks UnionLocal No. 991,chartered by Retail Clerks Interna-tional Association,AFL-CIO. Cases 19-CA-5546and 19-RC-5986March 15, 1973DECISION AND ORDEROn July 19, 1972, Administrative Law Judge' E.Don Wilson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief. The Respondentfiled a brief in support of the Decision and alsocross-exceptions and a brief in support of the cross-exceptions.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, J. J. NewberryCompany, Missoula, Montana, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the allegation in thecomplaint as to which no violation has been found ishereby dismissed.IT IS ALSO FURTHER ORDERED that the election heldon November 18, 1971, Case 19-RC-5986 be, and ithereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBERS FANNING AND JENKINS, dissenting in part:We agree with the Administrative Law Judge thatthe Respondent violated Section 8(a)(1) of the Actwhen (1) Store Manager Orlin Olson told employeeSherwood on October 1 that he had a tape recordingof a union meeting; (2) Olson told Sherwood onOctober 20 that he had heard Sherwood's voice on atape recording of a union meeting; (3) Olson toldemployee Solum on October 20 that he knew that aunion meeting had occurred the night before; (4)Respondent Attorney Sykes asked employee Hersheyto leave the November 16 employee meeting; (5)1The title of "TrialExaminer"was changed to "Administrative LawJudge" effective August19, 1972.2In adopting the AdministrativeLaw Judge's recommendation that wenot issue a bargaining order,we do not rely on his conclusion regardingalleged supervisory taintRather,we find that the Board's conventional remedies are sufficient tothreatening that a certain employee who had re-ceived money from the Union would not be allowedto attend employee meetings; and (6) Olson interro-gated Christensen as to her feelings about the Unionon November 28. However, we would find merit inthe General Counsel's exceptions to the Administra-tive Law Judge's conclusions that Olson's November17 campaign speech was not a threat that Respon-dent's store would be closed or moved if the Unionwon the November 18 election, that Respondent didnot convey the impression of surveillance by sayingthat Hershey said many slanderous things about himat the union meeting, and that the Union's majoritystatuswas tainted by Supervisor Helen Angle'sprounion activities; and to his refusal in view of theUnion's majority status to recommend the issuanceof a bargaining order based on Respondent's seriousunfair labor practices, including Olson's November17 threat to move the store or close it down.1.On November 17, the day before the election,Respondent closed its doors to customers, and StoreManager Olson read his campaign speech to 28 or 29unit employees. Olson stated in his speech that hiscomments would relate to the Thursday election andsaid that election could have an adverse effect oneveryone. Olson stated:...No union has or ever will tell Newberry'show or where it is going to operate its business. Infact as we told you yesterday the largest unit wehad was located in New York City which wasorganizedby the Teamsters-was closed foreconomic reasons and moved to Harrisburg,Pennsylvania-the union struck to stop us aboutthis time last year-the strike frizzled and thefacilitywas moved. Now let's talk about severalof our stores-Cheyenne, Wyoming, wife's hometown, A was organized and it was closed foreconomic reasons, the Springfield store electioncase has been in litigation for 16 months and willprobably be in litigation for a couple of moreyears. Now let's talk about one of the Washingtonstoreswhich the union has referred to-Belle-vue! !-the Bellevue store is being closed foreconomic reasons only! because we have lost agreat deal of money there. The union talks aboutjob security and this and that-well only asuccessful storewhich is partly the result ofeveryoneworking together can provide jobsecurity. The union certainly didn't provide jobsecurityatBellevue-economics dictate andneutralize the effects of the only unfair labor practices found herein;namely, creating the impression of and engaging in surveillance,interrogat-ing oneemployee, and discrimuiatonlyrefusing to permit one employee toattend employees'meetings.Hence, a bargainingorderisunwarrantedunder the tests enunciatedinN LR B v Gissel Packing Co, Inc,395 U.S.575202 NLRB No. 53 J. J. NEWBERRYCOMPANY421required that the store be closed-the same thinghas happened in nonunion stores.The Administrative Law Judge noted that Olsonmade many references in his speech to the closing ormoving of other stores of Respondent which hadbeen organized by a union, pointing out that suchclosings or moving were for economic reasons andthatOlson pointed out that the same thing hadhappened in nonunion stores. He found that Olsonmade it clear to the employees that some of thechain's stores were closed for economic reasonswhether union or nonunion. He recognized that thesestatementswere made as part of an antiunion speech,but the employees were plainly told that the stores,union or nonunion, were closed for "economicreasons," and found no violation of Section8(a)(1) inthis part of Olson's speech. We disagree.While it is well settled that an employer is free tocommunicate to its employees any of its generalviews about unionism or any of its specific viewsabout a particular union,N.L.R.B. v. Gissel PackingCo.,Inc.,395U.S. 575, 618, it is equally wellestablished that its communications must not containa threat of coercion or reprisal, express or implied.Gissel, supraat 618. If the employer expresses hisviews on the effect that unionization may have in thefuture economic health of the company, his projec-tions must be very carefully phrased on the basis ofobjective fact.TextileWorkers v. DarlingtonMfg.Co.,380 U.S. 263, 274, fn. 20. If there is anyimplication that the employer may or may not takeaction solely on his own initiative for reasonsunrelated to economic necessity and known only tohim, the statement is no longer a reasonableprediction based on available facts but is a threat ofretaliation based on misrepresentation and coercionand, as such, is without the protection of the FirstAmendment,Gissel, supraat 618. Any balancing ofthe rights of the employees under Section 7, asprotected by Section 8(a)(1) and the proviso inSection 8(c), must take into account the economicdependence of the employees on the employers andthe necessary tendency of the former, because of thatrelationship, to be alerted to intended implications ofthe latter that might be more promptly dismissed byone who was entirely disinterested. Beyond question,employees are particularly sensitive to rumors ofplant closing and view such rumors as coercivethreats rather than honest forecasts.We note that Olson prefaced this section of hisspeech with the statement "No union has or ever willtellNewberry's how or where it is going to operate itsbusiness." The only "economic" consideration citedby Olson to the employees as a reason for the closingor moving of the several installations of Respondentreferred to was in each case the advent of the Union.We think this section of Olson's speech made it clearto the employees that the success of the Union in theelection to be held thenextday could, without more,cause Respondent to close its store or to move it to anew location. We would find that the Respondentthereby violated Section 8(a)(1) of the Act.2.We would find that the Administrative LawJudge also erred in concluding that Olson did notviolate Section 8(a)(1) of the Act when admittedly hetold employee Hershey in early November that hehad heard that Hershey had said many slanderousthings about him at the union meeting. We thinkOlson's statement could only lead Hershey to believethat Olson was making an effort through his sourcesto inquire into what was happening at unionmeetings. Olson had nolegitimate interest in internalunion affairs, especiallyunion meetingsduring theorganizational campaign.We do not agree thatOlson did not create the impression of surveillanceby his remark because Hershey denied slanderingOlson and knew that Olson's accusation was false. IfOlson's remark to Hershey caused, or tended tocause,Hershey to believe that Olson was spying onunionmeetings,but receiving false information,Olsonwould nonetheless have violated Section8(a)(1).We would find the effect of Olson's remarkwas to create the impression of surveillance of theunion meetings and, whether or not he actually spiedon union meetings, he violated Section 8(a)(1) of theAct.3.The Administrative Law Judge found that theRespondent did not violate Section 8(a)(5) of the Actand that a bargaining order was not warranted. Wedo not agree that Supervisor Helen Angle'sminimalprounion activities tainted the Union's otherwisevalidand uncoerced majority status. Angle didengage in prounion activities in August and Septem-ber, but these activities appear minimal. She attend-ed only one union meeting where she spoke favora-bly about the Union and she delivered a unioncontract to employee Mary Lou Swann at Swann'srequest, placing the contract in Swann's mailbox ather home.Angle ceased her prounion activities in September,when Store Manager Olson directed her to remainneutral.Thereafter, except for writing a list ofquestions to be asked at a union meeting which shedid not attend, Angle maintained her neutrality untiltheNovember 18 election. Throughout this periodand until the Regional Director's Decision andDirection of Election on October 18, the Union wascontending that Angle was not a supervisor and thesuccess of that contention was in doubt. Angle toldother employees that Olson had directed her to stayout of the union campaign because she was part ofmanagement. Thereafter, when employees asked her 422DECISIONSOF NATIONALLABOR RELATIONS BOARDhow they should vote, she told them that she wasneutral and how they should vote was up to them.On these facts, we cannot find that Angle's activitiestainted the Union's majority status. The employeescouldnot conclude that Angle spoke for theRespondent. She did not solicit authorization cardsfrom other employees and there is no evidence thatAngle's supervisory powers otherwise influenced anyemployee to sign a card.3 Therefore, contrary to theAdministrative Law Judge, and the majority, wewould find that the Union represented an uncoercedmajority of the employees when it requested recogni-tion and bargaining.After the advent of the Union and particularlyafter it had attained majority status and requestedbargaining, the Respondent committed serious unfairlabor practices, including StoreManager Olson'sthreat to the entire complement of employees in hisNovember 17 campaign speech that the Respondentmight shut down the store if the Union won theelection. In our opinion, the Respondent's unfairlabor practices were so extensive that they had thetendency to undermine the Union's majority strengthand impede the election process. We find it unlikelythatthe lingering effects of the Respondent'sunlawful conduct would be neutralized by resort toconventional remedies which would insure a fairrerun election.We believe that the employees'sentiment, once expressed through the authorizationcards, would on balance, be better protected by theissuance of a bargaining order.4 Accordingly, wewould find that the Respondent violated Section8(a)(5) of the Act and would order it to bargain withthe Union.3SeeWKRG-TV, The,190 NLRB No 34.4N L R B v Gissel Packing Company, Inc, supra,see alsoWKRG-TV,Inc, supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: The charge in this casewas filed by Retail Clerks Umon Local No. 991, charteredby Retail Clerks International Association, AFL-CIO,herein the Union, on November 24, 1971, and the Unionfiled objections to election on November 24, 1971. Basedthereon, theGeneral Counsel of the National LaborRelationsBoard, herein the Board, issued an orderconsolidating cases and a notice of consolidated hearing onobjections to election and complaint on February 24, 1972,the complaint being issued the same date. The complaint Ialleged that by various acts and conduct, J. J. NewberryCompany, herein Respondent, violated Section 8(a)(1) and(5) of the Act, and even if no violation of Section 8(a)(5)were found, the complaint seeks an order that Respondentbargain with the Union. Respondent timely answered allallegations of the complaint, as amended.Pursuant to due notice, a heanng was held before me inMissoula, Montana, on March 28, 29, and 30. The partiesfully participated. General Counsel and Respondent filedbriefsonMay 30, 1972, and they have been fullyconsidered.Upon the entire record2 in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is a Delaware corporation which operates aretail store inMissoula,Montana, the only location hereinvolved, and elsewhere. During the past year it purchasedat least $50,000 worth of goods and services directly acrossState lines, and its gross receipts exceeded $500,000. At alltimesmaterial, it has been an employer engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt all times material, the Umon has been a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges and the answer denies thatRespondent, through Store Manager Olson, through ateacher named Luft, and through its attorney, CharlesSykes, comnutted a variety of violations of Section 8(a)(1)of the Act. The alleged violations included surveillance,interrogation about union activities, threats of discharge orthat Olson would lose his job if the Union were voted in,the giving of a speech by Olson immediately prior to theelection in which he allegedly made a variety of threats andpromises and a statement that an employee allegedly in theemploy of the Umon would not be allowed to participatein store meetings of employees, and the "ejection" of anemployee from an employee meeting in the store, conduct-ed by the store, by the store's attorney, Sykes. Thecomplaint, in paragraph 15, as is not unusual in complaintsfrom this Region, pleading law, alleges also that abargaining order is required under the so-calledGisseldoctrine. It is separately alleged that Respondent violatedSection 8(a)(5) of the Act in that it unlawfully refused tobargain with the Umon.B.Some ObservationsNumerous violations of Section 8(a)(1) of the Act are setforth in the complaint and it was amended in this regard atthehearing,without objections.Numerouswitnessestestified in greater or lesser detail. Amost at the end of arather long hearing, I reminded counsel for GeneralCounsel that the complaint as amended had manyallegations, and that I did not intend to search the recordiAmended at the heanng2General Counsel's unopposed motion to correct the transcript isgranted I have markeditTX Exh I J. J. NEWBERRYCOMPANYto find out whether other matters, not alleged in thecomplaint as amended at the hearing, might be unfairlabor practices. He was advised as I am sure he well knew,that it was up to him to move further to amend hiscomplaint, although I might find such motion came toolate in the hearing. General Counsel forthrightly observedthat he was thinking "really it is too late.' 13 Herein I amconfining myself to the issues raised by the pleadings asamended.C.BackgroundIn August 1971,4 Union Representatives Viola Hill andLonny Mayer, in particular, began organization efforts atRespondent'sMissoula store and obtained a majority ofauthorization cards from Respondent's employees byAugust 27,5 at which time they asked the storemanager,Olson,an agent and supervisor of Respondent, torecognize and bargain with the Union as the exclusiverepresentativeof the store's employees. For variousreasons,Olson refused to do so. On August 30, the Unionrenewed its demand in writing, and filed a petition for anelection inCase 19-RC-5986. After a hearing, theRegionalDirector issued his Decision and Direction ofElection on October 18, in which, among other things, hedetermined that Helen Angle was a supervisor within themeaning of the Act. The election was held on November18.Respondent and the Union each received 16 votes,there being no challenges. Timely objections were filed bythe Union on November 24.D.The Facts423of great interest to the employees, and the fact that there isno probative evidence that discussing pro or con unionmatterswas forbidden, I infer as simply natural thatemployees in the store, as occasion prompted or permitted,discussed the merits or demerits of the Union's drive andthe upcoming election.There is some testimony to thisgeneral effect.I think it most probable that the times anddates of union meetings were common knowledge amongall employees, including those who were unfavorable to theUnion. With about 30 employees and at least 5 supervisors,Icannot find Olson was kept in the dark about unionactivitiesand did not have a good guess as to thesympathies of most of the employees for or against theUnion. Thus, I find it most probable that he knew,in most,ifnot all,instances when union meetings took place. Onthe stand, Olson appeared to be an outgoing and friendlytype of person. There is not inconsiderable evidence thathe spoke to the employees in a friendly manner. Such leadsme to infer that at least some employees,not sympatheticto the Union, volunteered to him information about unionactivities. I would not consider such to be "stool pigeons."Ihave no doubt that some union supporters did likewise,even though they may not have disclosed anything theymight have considered confidential. It is in the light of thisentire picture that I must look at some of the acts of Olson,alleged to be violative of Section 8(a)(1) of the Act. Unionactivitywas not surreptitious or deviously concealed. Forthe most part the record discloses union meetings open ,toany employee, the open wearing of union buttons byperhaps one-half of the employees, and I must concludethat there were some and perhaps many discussions in thestore about union activities in the past and to come by theemployees.Many of the findings made herein depend uponresolutions of credibility. It is not unusual for a finder offacts to credit part of a witness' testimony and rejectanother part as not deserving of credit. That such ispermissible and proper is too well-established to requirecitation.The most central figure involved in most of the allegedviolations of Section 8(a)(1) is Olson. It must be noted thatthe store was comparatively small, with about 30 employ-ees, some of them being regular part time. Many of theunion supporters wore union buttons on the outside oftheir clothing during working hours before the election. Atleast some of the union meetings were announced by thesending of letters toallstore employees and other meetingswere arranged by word of mouth. While there is testimonythat the Union was not a subject of discussion among theemployees at the store prior to the election, I find thecontrary to be true. I do not mean that it was constantlydiscussed, but from the very nature of human beings associal animals and from the fact that at least there appearsto have been a vigorous campaign to win the support of theemployees, and the fact, as previously noted, that this wasa small store, and the fact that having or not having aunion as exclusive representative must have been a matter9Tr., 665-666.4Hereinafter all dates are 1971, unless otherwise specified.5It is important to note that one of the earliest signers was Helen Angle,an area manager,alleged in the complaint to have been an agent andsupervisorofRespondent "at all times material herein."Her rather1.Alleged unlawful interrogation of Mary Maceby OlsonOlson affirmatively answered a question as to whether hehad ever asked employees if they attendedunion meetings.General Counsel offered testimony of employee MaryMace that on September 3, in the store's freight roomwhere she worked, she volunteered to Olson that it was hermother'se birthday and said, "That is nice, a union meetingand my mother's birthday." Olson laughed and askedwhich she planned to attend. Mace naturally replied, "Thebirthday party."7 From time to time thereafter Olsonasked her if she had attended a union meeting. Usually shehad not made up her mind because, as noted above, shespent most of her nights with her mother. When asked, hermind was never really made up. The only date of aninquiry by Olson which she could specifically rememberwas September 3. Sometimes she initiated the conversa-tions about attendance at union meetings. Usually shewould say to Olson, in substance, "Gosh, there is going tobe a union meeting tonight and I really don't know howmy mother is. I think I will go there and see how she is. Idon't know whether I will go to the union meeting if I amwidespread, though nottoo lengthy,prounion activities will be discussedlater herein, particularlyin connection withthe Union's majority.6Her mother had been ill for some time,and was in a resthome, Macespending most of her nights with her mother.7The wholefamily attended. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDstayingwith her all night." Sometimes, Olson wouldinitiate the conversation by saying in substance that therewas another union meeting scheduled that night and wasshe going to the meeting or would she stay with hermother. Most of the times it was she who volunteered andinitiated these conversations. She was worried about hermother's condition and, as she testified, "You only haveone mom."General Counsel contends that by testimony, abpvesubstantially summarized, he proved that Olson violatedSection 8(a)(1) of the Act by asking Mace on September 3,if she were going to attend the umon meeting that night. Ifind he has failed to prove interference, restraint, orcoercion, in the circumstances existing at the store,particularly with respect to Mace, by substantial evidence.Thiswas an innocuous inquiry prompted by Mace'svolunteered statement of her dilemma. I believe Olsonwould have perhaps been rude 8 had he ignored or brushedoff her obviously friendly comment. If he had asked herwhether she intended to visit her mother on her birthdayand received a reply, he would have had the sameinformation. I have carefully reviewed General Counsel'sarguments in his well-composed brief but I remainconvinced that Olson did no more than make a politenoncoercive inquiry of a lady who initiated conversationwith him. Note that Olson merely inquired as to how sheherself had resolved the problem she presented. I do notfind in this record that General Counsel has proved by apreponderance of the probative and substantial evidencethat prior to the election union meetings were a matter ofsecrecy from Respondent or that employees, in general,were reluctant to discuss normal and routine unionactivities. I find he has failed to prove Olson violatedSection 8(a)(1) of the Act in this instance.2.The alleged unlawful threat to employee DonWeber by Roger Luft, Weber's teacher, under aprogram known as DECADon Weber was a part-time employee of Respondentwho was enrolled in the DECA program at the city highschool.Under the program, work was part of his studyprogram. Obviously, as an employee he was under thesupervision of the store's supervisors. As a student, Luftwas his teacher. As a teacher, it was part of Luft's job toattempt to locate his students in jobs in the community.Luft located him at Respondent. It could have been any ofa wide range of employers. Luft was not subject to thedirection or supervision of Respondent. His relationshipwith Weber was that of teacher and pupil, having located ajob for Weber with Respondent and having regularlyfollowed his work progress, such being a factor in anygrade Weber would receive as a student.Weber's demeanor did not make a favorable impressionon me. Although under subpena by General Counsel andavailable,Luftwas not called to testify by GeneralCounsels Weber testified that about September 9, Luft,not an employee of Respondent, said he heard the Unionwas trying to organize the store. Weber allegedly said heguessed that was so and asked Luft what he should do.Luft allegedly said it wouldn't be wise for Weber to getinvolvedwith the Union because the DECA programcould be jeopardized and Weber could lose his job.General Counsel makes much of the fact that Luft refersstudents to employers for employment and discusses suchstudentswithmanagement, and Olson relies on Luft'srecommendation when he takes on a student for employ-ment under the program. It is obvious that an employerwould be reluctant to hire a student Luft described as a"dumb ox or possessed of criminal or violent tendencies,and might be eager to employ and try out a student whomLuft described as a "paragon of virtue, fidelity, zeal andall-around ability." That Olson would give heed to therepresentative of a high school, a teacher working undertheDECA program, or that Olson would rely on suchperson's good recommendations in deciding to help astudent under such program is a far cry from proving thatLuft was either a supervisor or agent of Respondent. Therecord abounds with testimony as to a meeting betweenumon officials and school representatives.10 Testimony ofHill and Mayer, officers of the Charging Party, may wellbe compared with the testimony of Pearl Downing, anofficer of another umon, and J. Jeffrey Dietz, an official ofthe city's high school district. I find Hill and Mayer tendedto gild the lily in behalf of General Counsel's case. I findthe record barren of probative and substantial evidencethat Luft, in any way, shape, or form was a supervisor oragent of Respondent or that Respondent was under anyobligation to disavow anything Luft might have said toanyone about anything. Luft and Respondent simply hadinterests in the same person, one as an employer and theother as a teacher. Olson wanted a good employee forRespondent's interest. Luft wanted a good student whoselearning and education partly came from working for someemployer, and this for the high school's interest. Theirinterestswere not communal but coincidental. Luft'srecommendations to an employer differed not at all fromthose of an employment agency or the Department ofHuman Resources Development or a similar source ofreferral.That Luft constantly checked on Weber's or anyother student's performance on the job, merely demon-strates Luft's proper interest in his students, as a teacher,and not as an agent of Respondent. It is only natural thatLuft would check with Respondent as to the availability ofemployment for his students. I am sure he did so withmany employers. It was part of his job as a teacher. It is noindication he was an agent of Respondent. So, too, it waspart of his job to cooperate with an employer in evaluatingand improving, if possible, a student's job performance. Hewould not be much of a teacher under such program if hefailed to do so with any employer or student. That hewould relay to one of his students the employer's criticismof the student's work is what I should expect the teacher todo and it would be no indication to me that he became anemployer's agent. He would be acting as a teacher underthe program. Again, that a teacher involved in such aprogram would rely to some extent on an employer'sappraisalofa student's job performance would be8Contrary tohis natureas he appeared to me on the standwished or deemed it necessary9Of course, Respondent could have called Luft as a witness if it had10 Including Luft J. J. NEWBERRY COMPANY425expected of any teacher involved in such a program. In noway is it an indicium that the teacher is an agent of theemployer. I permitted much blatant hearsay testimonyfrom General Counsel's witnesses, having the mistakenbelief that it would all have some semblance of competen-cy with the production of Luft himself, who was presentand about the hearing room to the knowledge of GeneralCounsel for many hours, presumably in response toGeneral Counsel's subpena. I find that General Counselhas failed to establish by a preponderance of the probativeand substantial evidence that Luft was in any way an agentof Respondent or that the latter had a responsibility todisavow anything Luft may have said. Indeed, I find nosubstantial evidence that Respondent knew what Luftmight have said to Weber.Without respect to the above, I observe that Webertestified regarding Luft's alleged threat, that Luft told himthat all he was saying to Weber was Luft's"own personalopinion. "It should be noted further that with respect to Luft'salleged threat,Weber swore he was "pretty sure" that Lufttold him he had never talked to Olson about the subjectmatter of the alleged threat. He added that he didn'tremember what Luft said about Olson.IfindGeneralCounsel has failed to prove by apreponderance of the probative and substantial evidencethatRespondent violated Section 8(a)(1) of the Act byanything Luft may have said to Weber."3.The alleged unlawful threat by Olson todischargeWeber on about September 9, andMace's testimony allegedly in corroboration thereofWeber testified that about September 9, in the store'sfreight room,Mary Mace being some distance from him,while a machine was in operation, Olson mentioned to himthat if the Union would get into Newberry's, the DECAprogram could possibly be dropped and the students whowere working for Respondent could lose their jobs.12Two other of Respondent's employees were in theDECA program.13Weber gave counsel for General Counsel a statement onDecember 6. Counsel for General Counsel impressed me asvery able and zealous. If Weber had been so threatenedwith possible loss of his job in the event of a union successat the store, I have no doubt it would have deeplyimpressed Weber. I cannot believe he would not have toldcounsel for G%neral Counsel about it. The latter wouldcertainly have incorporated such threat in Weber's affidav-it.The affidavit is a void in this respect. I genuinely suspectand find, not on suspicion alone, but on the probativeevidence, in spite of Mace's so-called corroboration, laterdiscussed, thatWeber's testimony as to Olson's allegedthreat of September 9 was nothing but a recent concoctionby him, made out of whole cloth. In short, I do not credit11Counselfor GeneralCounsel conductedhimself,as did Respondent'scounsel,in an able manner. I think it so unfortunate that so many witnesseswerecalled togiveso manypages of testimony,much pure hearsay and self-serving,as to some,when the available Luft was not called at least in aneffort to simplify the entire matter. General Counsel had an affidavit of Luftwhich he courteously made available to counsel for Respondent.If Luft hadearlier testified,there at least would not have been so much concern aboutthe observance of Seder andGood Fridayservices.Ihave not the slightestit.While its not in his affidavit he allegedly told theUnion's chief representatives about it before December 6.If such were true I am suretheyorhewould have toldcounsel for General Counsel about it by December 6. Ifthey had, or one of them had, counsel for General Counselwould have seen to it that it was contained in Weber'saffidavit.We have the picture of Weber not telling counselforGeneral Counsel about it on December 6, and yettestify that a threat to have him fined would not beforgottenby him. He testified the alleged threat ofdischargemade an impression on him, as one wouldexpect, yet he did not tell counsel for General Counselabout it when the latter was investigating Respondent'salleged misdeeds.Weber testified he told Mary Mace about the allegedthreat about 5 minutes after it was made. He testified thefirst time a representative of the Board learned from himabout the threat was December 6. He immediately sworehe told counsel for General Counsel. Then, afier beingreminded of contradictory testimony, he swore thatitwasnot untilthe day before he testified that he told this story tocounsel for General Counsel.I pointed out to him that theFebruary 24 complaint herein, refers to such an incident ashe described. The witness then repeated that he toldcounsel for General Counsel about the alleged threat theday before he testified, when they went over his affidavitwhich made no reference to the threat. He then testified hemay have told counsel for General Counsel about it earlierthan the day before he testified. He then testified he at onetime put into a statement, which he read afterwards andsigned, facts about the alleged conversation with Olson inSeptember. He testified it was in the December 6 affidavit.Itwas stipulated such wasnotin the December 6 affidavit.Weber admitted he was pretty well confused. Believing hewas more than that, I declared a short recess for him to geta drink of water and relax. After therecesshe repeated thathe gave a statement to someone about the alleged threat ofSeptember 9. He couldn't remember to whom he gave it.He thought it was probably "in January or Februarymaybe." He then thought he gave it to counsel for GeneralCounsel.He wasn't real sure if he told him the threatoccurred in September.14When shown Respondent's Exhibit 1 for identification,he, testified it was a statement he gave to counsel forGeneral Counsel on January 13, 1972. He testified he saidnothing in there about the alleged threat of September 9.He swore he told "someone" that the incident supposedlyoccurred in September. He was with counsel for GeneralCounsel in the latter's motel room for about 15 minutes onJanuary 13, 1972, and counsel gave us indication of beingin a hurry. He was not in a rush to get anywhere, nor,apparently,was counsel for General Counsel. He thentestified that January 13, 1972, was probably the first timehe mentioned the September 9 incident to anyone. He thendoubt that counsel forGeneral Counselwas attemptingto try hiscase in themanner most favorable to GeneralCounsel.In my view, as noted, he didnot here prevail.12Weber started to work for Respondent before he became a part of theDECA program.13There isno evidence that Olson discussed cessationof the DECAprogram with these employees.14Note hisprior unhesitatingly fixing the date as September 9. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified he "could" have told other people before that. Hethen testified counsel for the General Counsel was the firstperson he told about the incident. He saw him on January13,1972,he swore, because he hadn't included theSeptember 9 incident in his December 6 affidavit. Heguessed itwas Mary Mace who caused him to rememberthe September 9 incident because he was talking with herabout it one day and then he remembered the September 9conversation.He againswore that Olson's statements ofSeptember 9 made "muchof an impression" on him. Yethe swore he didn't remember ever telling the Union aboutthe alleged conversation. He repeatedly swore the conver-sationwith Olson was on September 9. He ended upswearing he was notsureof the date. Early in his testimonyhe fixed the date of his alleged conversation with Luft asSeptember 9. He later testified the conversation with Olsonwas after the one with Luft.BearingWeber's insubstantial testimony about Olson'salleged September 9 threat in mind,it isnoteworthy thatKellyKammerer,15General Counsel'switness and aDECA employee of Respondent, testified that on theevening prior to the election Olson told her that if theUnion won the election "it wouldn't affect the employeesat all."16When counsel for General Counsel took her onredirect examination she said she was "certain of that." Sheadded she "was very certain."I have remarked on Weber's demeanor. The nature of histestimony, in light of the entire record, permits me to credititnot at all. He was much more than confused. I shall nowconsider the so-called "corroboration" of his testimony byMary Mace.She said she saw Weber in a conversation with Olson.17She didn't know the date. Some of these occasions, shetestified,in response to a leading question, were inSeptember.18 Inanswer to a leading question she testifiedone of the occasions was when the "pin ticket machine wasrunning." 19 She testified she did not hear what was said byOlson and Weber. "All" she knows is that they weretalking about the DECA program. Counsel for GeneralCounsel tried to get Mace to "date that conversation inSeptember." 20 All she could tell him was that it was "justafter school." I elicited testimony from her that it was afew days after her mother's birthday party.21 I find this tobe worthless corroboration of Weber's testimony, which, Ifind to be unworthy of any belief. I would not be surprisedto learn or know that Olson and Weber ,had manyconversations about the DECA program. Such in no waycorroboratesWeber's incredible testimony. It does notappear from the record that Weber reported the allegedconversation to Mace though just the two worked in thesame area,and appear to have been on quite good terms,Weber taking his troubles to her and acting towards her asif she were his mother.I find counsel for General Counsel has failed to establishby a preponderance of the probative and substantial15A union adherent.16This, of course, would include DECA students.17 1 am sure therewas nothingunusualabout that.18Therewere,not doubt, such conversations in every month19 I would assumethat's what it's for and what it doeswhen inoperation,probably everyday20 She was his witnessevidence that Respondent, through Olson, in a conversa-tionwithWeber, about September 9, violated Section8(a)(1) of the Act.4.Olson's alleged threat to Mary Mace that iftheUnion won the election he would be let go orfired or dischargedOlson admittedly told Mary Mace he might betrans-ferredif the Union came in. He testified he didnottell herthat in such event he might be fired or let go or let out.Mace, after having read her affidavit, testified that aboutSeptember 9, in the freight room, Olson said to her that ifthe Union went in, Olson would be the first one to leave,he would either be transferred or "let out" of Respon-dent.22Although a lot of the girls wore union buttons atwork and she had one, she never wore it. She received itfrom James Hershey, the leading employee union protago-nist.General Counsel offered General Counsel's Exhibit 31, astatement of Mary Mace, into evidence for the purpose ofimpeaching his own witness, at least with respect to part ofher testimony. It was received for such purpose. I wouldunderstand that he was at least, in part, challenging herhonesty.Olson appeared to me to be very frank in admitting thathe told her he might be transferred if the Union won, sincesuch was consistent with the big Company's past practices,as he had known them. He very definitely did not want toleaveMissoula, which he loved and where he owned ahome. I credit Olson's testimony that he told Mace hemight be transferred if the Union came in. There is noevidence as to whether he gave her the reasons he had inhismind for having such an opinion. That he should havesuch an opinion, in light of his testimony, appearsreasonable to me.23 I find counsel did not prove by apreponderance of the probative and substantial evidence,in the circumstances above stated and found, that Olsonviolated Section 8(a)(1) by stating his "opinion" that hemight be transferred if the Union won. Kelly Krammerer,a DECA employee, who signed a union card on August 17,testified for counsel for General Counsel that on the nightbefore the election, Olson told her that if the Union camein,New York would take over and "he would be out of ajob." Such, in many circumstances, could be coercivebecause it might well cause employees to believe that if theUnion should be successful,theirjobs might be in danger.However, Kammerer specifically asked him if "that wouldmean that employees could lose their jobs and he said, no,itwouldn't affect the employees at all."24Mace and Olson frequently had conversations during thecourse of her employment. I have read General Counsel'sExhibit 31 which counsel for General Counsel had Maceread and identify as one principally in her own handwrit-ing and written by her at the Union's request right after the21September 3.22Mace testified they were always having union discussions at the store.Questions would be asked by fellow employees if they intended to attendparticular meetings.23 1 find no need to set forth such testimony here.24See par 11(a) of complaint. J.J.NEWBERRYCOMPANYUnion lost the election.Many employees wrote theirstatementsat the Union's request at or about this time sothat the Union could support its objections or substantiatea charge of unfair labor practices by Respondent. I findthatMary Mace made no mention of any kind in this, herown handwrittenstatement, that Olson told her atanytimethat he might be either transferred orlet outorfiredif theUnion won the election. Had she understood Olson to havetold her that his own job would be in danger should theUnion win the election, I am certain she would havewritten this in her own handwrittenstatementof Novem-ber 18 or 19, particularlysince suchwould have beenhelpful to the Union. I have no doubt that at such time asshe wrote her statement she was endeavoring to fully helpthe Union in its efforts.25In an effort to invigorate Mace's testimony, counsel forGeneral Counsel had her read her affidavit of January 12,1971, General Counsel's Exhibit 32, for identification. (It isnot in evidence). I do not find that her testimony thatOlson told her he would be "let go" if the Union got in,especially in light of her testimony as a whole, preponder-ates over Olson's denial. I find hisstatementthat he mightbe transferred was a permissiblestatementof his opinion,based upon his past experiences and knowledge of theCompany's practices. It was in no way coercive. GeneralCounsel's Exhibit 31 for identification was written by herat the Union's request in an attempt to support forthcom-ing objections by the Union to its loss of the election. Hadthis conversation taken place, I am convinced she wouldhave narrated it in her statement.5.Olson's alleged threat to Mary Mace onSeptember 9 that if the Union got in the DECAprogram would be discontinued at Respondent'sstoreAfter reading General Counsel's Exhibit 31 for identifi-cation,Mace testified that in the freight room, aboutSeptember 9, she recalled having a conversation with Olsonabout the DECA program.Beforeshe read thestatementat the request of counsel for General Counsel she testifiedshe didn't remember any conversation with Olson abouttheDECA program. She testified Olson "could" havetalked to her about it. After reading her handwrittenstatement,when asked for the date of the conversationwith Olson, she replied only that General Counsel's Exhibit31 for identification didn't have a date of the conversation.Ihelped her lix a date ofaboutSeptember 10. Shecontinued and testified Olson said "if the union went in theDECA programwouldbe discontinued." She testified thatwasallthat was said. She added such was said byOlson.On cross-examination, she testified Olson could have saidthe "programcouldbe discontinued." She testified Olsonsaid the program might be or could be discontinued. ShewassureOlson didnotsay itwouldbe discontinued. Shethen testified Olson andnotshe brought the subject upfirst,becauseshedidn't have anything to say about it. Shethen rememberedWeberhad said his teacher had talked tohim. She then testified she could have initiated the subject25Note that her statement is witnessed by Viola G. Hill, Secretary-Treasurer, Retail Clerks Local 991.427with Olson. She testified, "I could have because of Don's[Weber's] reaction after he came back from DECAeveryday he had a problem with his teacher and it wasalways that he came to me to ask if things could really bedone that way, that had been said at school." She thentestifiedshecould have brought the DECA situation upwith Olson, she wasn'tsure.She then took her time andtestified she was`possibly confusing what he [Olson] had tosay with something thatMr.Weber said"to her. Sheexplained that Weber was given to much worrying and wassure he would "lose his job, flunk out of DECA." He wasupset. She then testified that in light of the fact that Webertalked to her about his problems with the DECA programand what effect that might have on his job and as a resultof having talked so much to Weber, she did not recallwhether it was she or Olson who initiated a conversationabout the DECA program. She then testified that as of thetime of her testimony she really could not recall just whatOlson said to her as compared with what Weber may havesaid. For a period of about 2 weeks, Weber was upset andnot doing his job. Olson talked to him, "BecauseDon justwasn'tdoing his job. He was, well, worried, he was justsure that he was going to lose everything. Weber wouldsay, 'Oh, I just know I am going to get a bad grade' or heflunked the test because he hadn't, he didn't know why."I find Mace's testimony to be too confused, fluctuating,and contradictory to permit me to find that GeneralCounsel has proved with a preponderance of the probativeand substantial evidence that Olson threatened her on orabout September 9 or any other date.Inote that having read to her from her November 18 or19 statement, she was sure it wasshewho brought up toOlson the DECA program after Weber's coming to workupset. I later asked her when she first stated in any mannerthe statement she at least originally attributed to Olson.She replied, "It was after Don and I had the conversationhe was so upset about, when he talked to his teacher and hecame, and then for two or three days he talked about it,that hewassure he was going to flunk out of DECA,andthenhe would lose his job and his credits26 and that is when Iwentand talked to Mr. Olson about it and after I talked toMr. Olson I talked to Don."Counsel for General Counsel wassatisfied that at leastpartofMace's testimony under oath shouldnotbecredited. I realize that part of a witness' testimony may berejected and part properly accepted. The vacillating natureofMace's testimony is such that I cannot select a partwhich preponderates toward the truth. She certainly wasnot sure on the stand, in her own mind, what if anythingOlson said or she said or just what happened, when andwhere and with whom. I find General Counsel failed toestablishby a preponderance of the probative andsubstantial evidence that Respondent violated Section8(a)(1) of the Act with respect to Mace.6.Olson createdthe impression of surveillancewith Judy SherwoodIwas particularly and most favorably impressed by the26Compare this with Weber's rejected testimony. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDdemeanor of Judy Sherwood. She would not testify as toevents which she did not remember, even though she readher affidavit as to those events while on the stand. Shecouldmost easily have said her recollection was thenrefreshed but she would not do so. On the other hand,where her present recollection was clear she unhesitatinglytestified contrary to Respondent's interests.I am certainthat she was a truthfulwitness,indeed a refreshinglytruthful one. She was frank. She was honest.She credibly testified that on one occasion Olsonapproached her and said she had been to a unionmeetingand she told him she hadn't. Olson told her he heard a tape(recording) and she repeated that she was sorry but shewasn't there, it was not she. The conversation took place atthe jewelry counter in Respondent's store in the middle ofOctober. The conversation with Olson was friendly. I haveconsidered Olson's testimony in considerable detail andobserved him most closely when he testified. I creditSherwood's testimony in this regard without hesitation. Shewas 19 and attended the University of Montana. Sherecalled, on the stand, no other conversation with Olsonabout the Union. She obviously was not in fear oftestifying against Respondent's interests,although in theemploy of Respondent when she testified.She also testified she had a conversation about unionsand her family with Olson about October 1. She teed, butcould not recall on the stand what was said by her orOlson.Her affidavit,General Counsel's Exhibit 28 wasread by her. It didnotrefresh her recollection as to thecontents of this conversation. She was certain there wasone. She testified she swore to the truth of the contents ofher affidavit and that it was true when she gave it andsigned it. After carefully reading it while she was on thestand, she credibly testified its contents were true andcor' ct when she signed it and were still true. She testifiedcredibly that as to one conversation with Olson, the factsas contained in the affidavit were true, but she still couldnot remember them.The part of the affidavit she swore was true, even thoughshe could not then remember the facts, reads, "On oneoccasion,Mr. Olson said he understood I had been to aunion meeting. I said that I had been at the union meeting.Olson said there had been quite a lot of discussion. I saidthere had been quite a lot of discussions and I thoughteveryone felt better after the meeting. Olson said he hadheard a tape of the meeting. This conversation took placein the store while I was working. The date would be aroundthe time my brother set his wedding date. No one elseheard the conversation. The approximate date is sometimein October."Having read the above and having had it read to her, shestill couldn't remember the events. I am certain she was notafraid so to testify especially in light of similar testimonywith respect to another conversation with Olson. Theconversation she couldn't remember occurred in the store'shardware section. The one concerning which she gavetestimony occurred in the jewelry section. Her affidavit isin evidence as past recollection recorded. I credit the partquoted above, having carefully considered all of Olson'stestimony,much of which I credit. She swore she couldhave made no mistakes in her affidavit, becausethen shewouldn't have signed it and swore it was true.I find thewitness was meticulously careful and determined to tellonly the truth. I credit the testimony and sworn pastrecollection recorded.General Counsel has proved by apreponderance of the probative and substantial evidencethat Respondent, through Olson, twice created an impres-sion with Sherwood that he hadunion activities includingunion meetings under surveillance.7.Respondent created an impression ofsurveillance in a conversation between Olson andDonna Solum (maiden name Kammerer)Solum, an employee of Respondent when she testified,credibly testified, in spite of any of Olson's testimony tothe contrary, that about the middle of October, Olsoncame by her check out and asked her "if I had stayed outlate with the rest of them, and I said `No' and he said `Thenyou must have been one of theonesthatwent homeearly.' " She crediblytestified there was a meeting at theumon hall the preceding evening. After the union meetingthey went to a pizza parlor. The meeting was 9 or 9:15 p.m.It ended at 10 or 10:30. They left the pizza place about11:30 or 12.27Even though union activities were not a matter ofcomplete secrecy at the store, I find counsel for GeneralCounsel by Olson's questions and conversations withSolum as herein found proved that Respondent created animpression of surveillance in violation of Section 8(a)(1) ofthe Act.8.Olson allegedly createdan impression ofsurveillanceby telling Hershey on a day after theunion meeting that Hershey had said manyslanderous things about Olson at the meetingOlson admitted the above statement. Although I havefailed to credit Olson's testimony in some instances, I wassingularly unimpressed by Hershey's demeanor and findsome of his testimony was knowinglyfalse.He was theprime employee union leader. Hershey admittedly initiatedthis conversation by telling Olson he was not the one whobrought the Union in or told them to organize the store.This was not long before the union election, and I have nodoubt that at least some employees, perhaps antiunionemployees, gossiped about current union activities. Olsonasked Hershey why Olson should believe him. Hersheysaid he could see why Olson wouldn't but he just wanted toexplain. It was then that Olson said Hershey had saidmany slanderous things about him at the previous night'sunion meeting, which Hershey denied. Olson stated hebelieved Hershey was trying to personally destroy Olson,but he loved him, as a Christian he loved Hershey.Ido not find that this conversation between the chiefprotagonists in the store in the developing union drama,amounts to interference, restraint, and coercion. I do notdoubt that at least by this time Olson had his at leastvoluntary sources of information, accurate or not, as tounion activities and that a union zealot such as Hersheyhad good reasons to believe this to be a fact. It is quite27Par li(d) of the complaint was here amended without objection J. J. NEWBERRY COMPANYreasonable to find that Olson's statements to him were theresultof sources of information readily available toanyone, whether true or false. I find they would not tend tointerfere with, restrain, or coerce Hershey in any of hisunion activities or anyone else to whom Hershey might seefit to repeat them. By this time, from whatever source,accurate or not, reports of union activities must have beencoming to Olson's attention daily, and I have no doubt thatHershey knew this and that every employee had goodreason, at least, to suspect such was so. I do not ignore thatthis was a small store. The conversation here found to havetaken place between Olson and Hershey did not create animpression of surveillance. Particularly in light of the factthat Hershey denied the truth of the report given by Olson,Iconclude that Hershey may well have reasonablyconcluded that Olson had been the recipient of falseinformation, with no reason for Hershey to believe thatOlson solicited it, even though Olson might have believedit.There is no basis for my concluding that Hershey, oranyone else, would have concluded that the informationOlson reported was obtained by illegal means. It was partof a conversation about the Union initiated by Hershey. Itappears to have developed naturally. I find counsel forGeneral Counsel has failed to establish by this conversa-tion that Olson violated Section 8(a)(1) of the Act bycreating an impression of surveillance. Hershey may havebelieved throughout the union campaign that Respondentwas keeping union activities under surveillance,28 but thisconversation did not convey to Hershey an impression ofsurveillance, rather, that Olson had information as to whathappened at a union meeting the night before whichHershey knew to be incorrect. Indeed, surveillance,according to Hershey, would have revealed that Olson wasin error. I cannot find Hershey was left with an impressionthat Respondent had the union meeting under surveillanceand found nonfacts rather than facts. Hershey would haveconcluded that Olson had been misinformed rather thanthat he engaged in surveillance.9.Respondent unlawfully removed Hershey froma meeting of Respondent's employeesRespondent through Olson and its attorney,Sykes, helda small meeting of Respondent's employees in the ladies'lounge on the store's second floor on the evening ofNovember16, 2 daysbefore the election.Hershey and Weber went to the store in the evening, andwere told by a supervisor,Burke,of the meeting, and hesuggested they attendit.Theywent into the lounge andseated themselves at Olson's suggestion. There were at leastfive other employees there.29 Olson and Sykes left the roomand shortly returned.Sykes patted Hershey on the backand said,"Hey bud,I don't think you're interested in whatwe have tosay.Whydon't you leave?"I realize the firststatement was an expression of opinion and it was followedonly by a question.Thiswas in the presence of theemployees.Hershey and Weber left.I find Sykes made itplain to them that as union adherentstheywere notwelcome.He discriminated against them,or at least28 In fact, illegal surveillance, including use of tape recordings byRespondent, was reported at union meetings.429Hershey, solely because of the latter's widespread and well-known union activities. Especially in light of Burke'sinvitation and Olson's greeting, Hershey and Weber had aright to remain at the meeting even if it were intended to bean antiunion meeting. Hershey had a right, as an employeeto attend such a meeting even if it were only his interest tofind out what, if any, antiunion activities Respondentmight be engaging in. The subject of themeeting was theRespondent and the Union. There is no suggestion thatHershey disrupted this meeting. I find General Counsel hasestablished by a preponderance of the probative andsubstantial evidence that Respondent violated Section8(a)(1)of the Act by Sykes singling out the Union'sforemost union adherent and causing him to leave ameeting of employees with Respondent where the Unionand Respondent were to be the subject of discussion.Hershey's well-advertised union proclivities were the onlyreasons for his exclusion. At least in his brief, Respondent'sattorneymoves for the dismissal of that portion of thecomplaintwhich deals with this matter. He arguesforcefully but I find not persuasively in this regard. I thinkit immaterial whether Hershey was interested in what tookplace at the meeting or whether Sykes could have changedhis strong prounion views or whether he wanted to attendthe meeting to see if he could learn anything which mighthelp the Union in possible objections. That Sykes didn'tyell or was in no way upset, has no relevance to this matter.Politely or not, he caused the exclusion of Hershey, andwithhimWeber, because Hershey was the knownemployee leader of the Union. This was outright discrimi-nation against Hershey because of his union activities. It iswith deep reluctance that I find an able, cooperative, andgentlemanly lawyer, like Sykes, violated the Act.10.Olson allegedly threatened Hershey withdischarge on November 17Hershey testified that about noon on November 17,Olson asked him why he had told everyone that he wasbodily thrown out of the company meeting at the previousmeeting. Hershey testified he denied that he had done soand that then Olson said he knew Hershey worked forRespondent and that he worked for the Union. AllegedlyOlson added that as store manager he could not attendunion meetings and Hershey should not be allowed toattend company meetings. Hershey said he worked for theCompany and not for the Union. Olson allegedly said,"We will see, we will see how long." Thus Olson allegedlythreatenedHershey's discharge. Allegedly,at the sametime,Hershey, just threatened with prospective discharge,saw the union leader, Lonny Mayer, walking into the store.Counsel for General Counsel would have me believe thaton this, the afternoon before the election, Hershey whoapparentlyworked like a beaver to discover anythingwhich might help the Union in possible exceptions or inpossible unfair labor practice charge, did not go to Mayerand report to him what had just happened. Hershey,allegedly, just drove off from Respondent's premises. Thus,too, late in the trial, Mayer testified that he saw Hershey29 Some had signed union cards. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Olson in conversation about noon and that heremembered this particular occasion even though he visitedRespondent's premises about 10 times that day.Olson testified that he had a similar conversation withHershey sometime after the election but not about seeingwhether Hershey would continue to work for Respondent.Iam aware that in some instances I have credited thetestimony of some of General Counsel's witnesses inpreference to that of Olson. Such isnotthe situation here.Hershey'sdemeanor impressed me unfavorably. Histestimony was often vague, inconsistent, and unreliable. Iam convinced that Mayer's testimony as to seeing Hersheyand Olson in conversation on November 17 about noonnear Respondent's premises was an imaginative improvisa-tion devised to bolster Hershey's very sagging story. I donot creditMayer's testimony as to the events hereconcerned.Iam convinced that Olson gave a detailed straightfor-ward account of where he was from about nearly 10 a.m. to3 p.m. on November17.He was with or near Sykes at thesetimes,not near Respondent's store. He could not have hadthe conversation where and when Hershey placed it. Olson,at these times, was either at a bank or motel near or withSykes. Aside from observing the demeanor of Olson whenhe gave this testimony and being very favorably impressedby it, I am conscious that Sykes meticulously elicited thistestimony establishing that Olson and Sykes were substan-tially together preparing the speech given by Olson on theafternoon of November 17. If Olson testified falsely inthese regards then I would find Sykes to beparticepscrimmis.Iam convinced that, although I have found Sykesviolated Section 8(a)(1) of the Act, he was an honest,ethical, truthful lawyer.He impressed me, in spite of hisslip, as an honorable member of the Bar who would not foramoment be a knowing party to the presentation ofevidence before the Board which he had reason to believeand particularly know was false. Olson's testimony as tohiswhereabouts for hours before and after noon onNovember 17, intimately involved Sykes' actions at thesame time, and was elicited by Sykes. I have no doubt thatin so doing, Sykes vouched for the truth of Olson'stestimony in this regard. Either that, or I must find Sykeswas a knowing, deliberate shyster, who connived at thepresentation ofmuch testimony by Olson which wasoutright perjury. Having tried this case with Sykes for 3days, I unhesitatingly find and state that the latter isridiculous and unworthy of consideration. Not consideringSykes,per se,in this regard, I credit Olson's testimony as tohisactivitieson November 17, and do not credit thetestimony of Hershey or Mayer, to the contrary, in anydetail.But I have and I do consider the fact that Olson'stestimony as to his dealings with Sykes on this day waselicited by Sykes himself. Counsel for General Counselcontends that Sykes should have testified as to Olson'sactivities on November 17, and that Sykes' failure so to dogivesGeneral Counsel "the benefit of an inference thatSykes testimony would not corroborate Olson." I rejectsuch an inference in this case. His merely eliciting thetestimony from Olson as to where and when he acted inconcert or in the the company ofSykesis,tome,corroboration of Olson's testimony. If counsel for GeneralCounsel thinks or believes that Sykes would have know-ingly and intentionally elicited perjurious testimony fromOlson as to the latter's dealings withSykeson November17, let him say so and argue it. I reject it out of hand. I amcompletely satisfied neither counsel would engage in suchabhorrent misconduct.Counsel for General Counsel contends in his able brief,"Itwould have been incredible had Hershey run to thestore to discuss with Mayer on Respondent's territory thefact that Olson just threatened him." I find the contrary tobe true. Hershey testified he was a college student. Hisfather had been an International representative of theRetail Clerks' Union. Hershey was the Union's foremostand most active employee advocate. I find it completelyincredible that such a person, just as he is being threatenedby Olson with future illegal discharge, did not run toUnion Leader Mayer, who conveniently and coincidentallywas allegedly in view of Hershey, and report the threat toMayer.30 It may be noted that at that very momentHershey described himself as being mad and afraid. Itwould have been the most natural act to seek out Mayerand report. Not to do so is not in keeping with the image ofHershey, as spelled out in this record.11.Olson's unlawful interrogation of KarenChristensenShortly after the election, according to the creditedtestimony of Christensen, Supervisor Mary Williams calledher into the office.31While Williams was explaining storeprocedures to her, Olson asked Christensen what shethought of unions. She told him she didn't like them orhave much respect for them because of union trouble whenpreviously employed. Olson told her what her rate of paywould be and to keep it quiet because things in the storewere touchy at that time.32 He told her he was starting herout at a higher rate than other girls were getting. He saidtheir conversation was to be kept confidential. I findRespondent violated Section 8(a)(1) of the Act by Olson'sinterrogation of Christensen. His activity had no effect onthe election which had already been held.12.Olson's antiunion speech on the afternoonprior to the electionOlson's speech is in the record as General Counsel'sExhibit 4. Various markings on it are explained in therecord and are here immaterial.General Counsel contends that in the speech Olsonunlawfully told employees that a certain employee (obvi-ously Hershey) had received money from the Union andwould not be allowed to attend company meetings;threatened that the store could be closed by Respondentfor economic reasons if the Union won the election;promised that things would get better if the employeesstuck with the store manager; and told them that if theUnion won the election it would be forced to strike andother employers could lawfully refuse to hire the strikers.30Hershey was regularly on the lookout for evidence which might31Williams did not testify.support objections on a charge in Mayer's behalf.32Right after the election J. J. NEWBERRY COMPANYOlson stated in his speech that one employee (obviouslyHershey, though not named) had received money from theUnion during the campaign and it could be proved.One33check was for expenses and while it didn't measure up tothe alleged very high salary and expenses of the Interna-tional's president,itwas a start.Olson then said that just asRespondent'sofficers didn't attend union meetings, "noone paid by the Union is going to attend ours"-obviouslyreferring to Hershey.In fact, all the money Hershey received from the Unionwas a check for $4.68, as reimbursement for two long-distance calls to Helena on union business over hismother's phone. Hershey cashed this check at Respon-dent's store and thus it came to Olson's attention. Olsonknew of no other money Hershey received from the Union.Olsonmay,in good faith, have had the erroneous opinionthat Hershey received more money from the Union andwas in the Union's employ. He wasnot.Olson never askedhim or the Union. It was a long, long jump that Olsonmade from the fact that Hershey received a check for $4.68as reimbursement for expenses, to a conclusion thatHershey received anything else. It appears reckless to me.I find Olson violated Section 8(a)(1) of the Act by tellingthe assembled employees that Hershey, because of hisunion activities could not attend company meetings of hisfellow employees. This was clearly an announcementdiscriminatingagainstHershey.Olson made many references, in his speech, to theclosing or moving of other stores of Respondent which hadbeen organized by a union, pointing out that such closingsor movingwere for economic reasons.Olson pointed outthatthe same things happenedin nonunionstores.GeneralCounsel contends that Olson told the employees thatif theUnion won the election,the store would be closed for thisreason, and only ostensibly or pretextually for economicreasons. This is a close question, but having carefully readand reread the speech as a whole and in pertinent parts, Imake no such finding. I find Olson made it clear to theemployees that some of the chain's stores were closed foreconomic reasons whether union or nonunion. I recognizethat these statements were made as part of an antiunionspeech. But the employees were plainly told that the stores,union or nonunion,were closed for "economic reasons." Ifind no violation of Section 8(axl) in this part of Olson'sspeech.Olson told the employees that "with the wage pricefreeze onlyallowing increasesof 5 1/2 percentfor wagesand benefits together I think you can be assured that youwillget that much, if the Union is rejected." Suchpredictionof future benefits appears to have beensubstantially consonant with past practices of Respondent.Ido not read into the speech a threat to withhold suchbenefits should the Union be successful. Olson stated insubstancethat the employees would be satisfied if theystuck with him for 12 months. I find this was a legitimatepredictionor statementof his opinion, and not a promise.Olson couldn't promise that the employees would besatisfiedwithanythinghe would do in the next 12 months.34General Counsel claims Olson violated the Act by telling33 Implying there was more than one.31There's always someone to complain about something.431the employees that if theywereto strike, "anothercompany could lawfully refuse to hire them based on theirstatus as strikers." Infact,Olson said, "Now if there is astrike here some of you have said you plan to go to worksomewhere else-well the law gives another company theright to refuse to hire a striker who plans to return to herold job after the strike-if the company has such a policy[G.E. Kresge ] [sic ]." I find nothing violative of the Act inthis statement.Ifa company,is looking for permanentemployees it may lawfully refuse to hire strikers who planto leave the company at the end of the strike at their prioremployer. I do not believe the employees could or shouldhave understood more than this from the statement. It wasnot violative of the Act. I do not believe the employeeswould understand it as a prediction that some employerswould violate the Act. Note that Olson referred only topractices of employers with respect to strikers who plannedto return to their old jobs at the end of thr strike.Companies may lawfully refuse to hire temporary asdistinct from permanent employees, strikers or not.13.The Union's majority-Helen Angle'sprounionactivity-the 8(a)(5) issue-GisselThere is no question but that a majority of Respondent'semployees signed authorization cards by the time theUnion sought recognition and bargaining. General Coun-sel contends in his complaint that Respondent's unfairlabor practices were so extensive and persuasive as torequire the issuance of a bargaining order even in theabsence ofan 8(a)(5) violation.35He also allegesthat theRespondent violated Section 8(aX5) of the Actin refusingto bargain with the Union as it demanded.In his able brief, General Counsel ignores Helen Angle'sactivities in the obtaining of a majority by the Union. Shewas a supervisor within the meaning of the Act as found bytheRegional Director in his Decision and Direction ofElection. She signed a union authorization card and was"verymuch for the Union." She told at least eightemployees why they should voteforthe Union. She toldemployees what benefits the Union would obtain for them.At a unionmeeting(early in the campaign) she told theassembled employees that the Union was a "good thing"and the employees should "go Union." She wore a unionbutton at work. She, at another employee's request,provided her with a copy of a contract Newberry's hadwith the Retail Clerks at another store. She told otheremployees of Olson's direction to her to stay out of theunion campaign because she was part of management andtold them that Olson had taped his conversation with her.After Olson directed her to refrain from union activities,she prepared a list of questions to be asked at a unionmeeting.36At least several of the employees to whomAngle spoke favorably about the Union signed unioncards. The record abounds with credible evidence of hermany prounion activities. Atno time did she commit anyunfair labor practicesin behalf of Respondent. She did notrecanther prounion feelings andbeliefs.Ifind and35 I find this not to be so.36This happened. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDconclude "that the Union's majority showing was taintedby [Angle's] prounion activities. " 37Only two otheremployees including Hershey and Baugher signed cardsearlier thanAngle.She engaged in union activitiesthroughout the period when all the authorization cardswere signed. The unit in this case was substantially thesame sizeas in the case above cited. Unlike the supervisorin the citedcase,Angle's union activities were far reaching.The supervisor in the cited case engagedin minimal unionactivitiesand in many serious unfair labor practicesthereafter, thus renouncing the union. I find the Union'smajority in this case was tainted by supervisor Angle'sprounion activities. Counsel for General Counsel has failedto prove that Respondent violated Section 8(a)(5) of theAct because the Union did not have a valid and uncoercedmajority. I have found above that Respondent violatedSection 8(a)(1) of the Act, but I conclude that, based on theentire record, the issuing of a bargaining order would notbe proper or salutary herein.I find, in light of Respondent's unfair labor practices asfound above, that there is a reasonable basis for conclud-ing that the freedom of choice of the employees in theelection previously held herein was destroyed and thatRespondent interfered with the laboratory conditionswhich the Board seeks to maintain during an electioncampaign.A rerun election should be directed andconducted by the Regional Director for Region 19.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. In light of the ample grounds existing therefore, it isrecommended that the prior election be set aside and that anew electior!<.be directed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning ofthe Act.2.The Unionisa labor organization within themeaning ofthe Act.3.By conveyingto its employees that their union37Welding & Industrial Products Ltd. & Carbonic Products Corp.,167NLRB 881. (House joke-a burned child dreads the fire.)38 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, recommendations,and recommendedOrder herein shall, asprovidedin Sec.102.48 of the Rules andRegulations,be adopted by thesaidBoardand become its findings,conclusions,and Order,and allactivitieswere under surveillance; by telling a meeting ofitsemployees that a most active member of the Unionwould not be allowed to attend meetings of the employeesin the store because of his union activities; by causing anemployee and his friend, who was alsoa unionmember, toleave an employeemeeting oncompanypremises whereRespondent and the Unionwereto be the subject ofdiscussionbecause the first employee was a leadingemployee protagonist of the Union; and by interrogatingemployees as to their union activities, Respondent inter-feredwith, restrained, and coerced employees in theexercise of their statutory rights within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.5.By engaging in the aforesaid unfair labor practices,Respondent has interfered with the results of the represent-ation election previously conducted herein.Upon the above findings of fact, conclusions of law, andthe entire record herein, I hereby issue the followingrecommended:ORDER 38Respondent, J. J. Newberry Company, Missoula, Mon-tana, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Conveying to its employees the impression that it hasbeen keeping its employees' union activities under surveil-lance.(b) Telling its employees that an employee active in theUnion cannot attend company-employee meetings becauseof his union activities.(c)Causing employees to leave a meeting whichRespondent conducts with its employees about the Union,because the employees in question, or one of them, isactive in behalf of the Union.(d) Interrogating any of its employees with respect totheir union activities or preferences.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at all its places of business in Missoula,Montana, copies of the attached notice marked "Appen-dix."39 Copies of said notice, on forms provided by theRegional Director for Region 19, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.objectionsthereto shall be deemed waived for all purposes.39 In theevent the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted pursuantto a Judgmentof the United StatesCourt of Appealsenforcing an Order ofthe NationalLabor RelationsBoard." J. J. NEWBERRYCOMPANY(b)Notify the Regional Director for Region 19, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith?aIT IS ALSO RECOMMENDED that the election previouslyheld in Case 19-RC-5986, be set aside, and that a newelection be directed.40 In the event this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"NotifytheRegional Director for Region 16, in writing,within 20 days from thedate of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all our employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey freely chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT convey or indicate to our employeesthat their union activities are under surveillance by usor our agents.433WE WILL NOTtell our employees that a most active,member ofthe Unionwill not be allowed to attendemployee meetings conductedby usbecause of hisactivities in behalf ofthe Union.WE WILL NOTcause any employees to leave anemployeemeetingwe conduct because they haveengaged in union activities.WE WILL NOTinterrogate any of our employees as totheirunion activities or proclivities or sentiments.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rightsguaranteed in Section7 of the Act.DatedByJ. J. NEWBERRY COMPANY(Employer)(Representative). (Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, 10th Floor,RepublicBuilding,1511 ThirdAvenue,Seattle,Washington 98101,Telephone206-442-5692.